OFFICE    OF THE AlTORNEY    GENERAL OF ‘TEXAS
                                AUSTIN

                                               Yaroh 18, lOSO

I&. 1. Pat camp
Aret. Criminal Dlrtrlot      Attorne7
San Antonlo,  Texhr
Dear Sir:




                                                   Is based upon the
roii0mg       rtatc   of




                                             tax, but the taxparor
                                     I ohook to pay hi8 wife’ I poll
                                     or arosrtalnrd     this Saot on
                            turned the ohsok to the taxpayer,
                            aln a ruffloient    mount    to pay th0
                            upon, the tagmyjrer paid to the Tu
                           nal amount rrqulroa     for his ‘wlfe*r poll
                        ea the Tax Collsotor     t& dellter    to hfm
                        ate Jenuary 31, 1939, 80 that hb would be
entitled   to vote, m oontentlon      being made that hir;wlfe      .ras
editha     to a poll tax that would atithorizr        her to votd;
The Tax oolleotor    reiused to 1st~~ to the taxpayer his gall
tax reoelpt   a8 ot date January Sl, 1939.
Mr. W. Pat Camp, &oh             16, 1930,      Page   e

              Artlole    7278 oi ths         R‘vl‘ea   Statutae,    a8   rmendoaIn
193l,    proildeer
               . . . any pereon, inoiuabg
              II
                                            a lienholder,   bar-
        lng an lntereet  in property agalnet whloh there am
        taxer whloh hai been lnoluded In an leeeeemment with
        other property may pay the proportionate    part of
        the tax.8 agalnet hle proprrty without being requlr-
        ed to pay ear other tax.8 lnoludrd In the aeee8ement.*
              Artiole    7379,     Rerleed     Statutes,    prorldeer
              “No real    letatetrot apart,  uesd or deelgnated
        a8 a homerteed    ‘hell be ‘old for taxer other than
        the taxer    due on luoh homeetead.a
            Slaoe the taxpayer in queetlon wae paying hlr taxer                       i
oa hi8 homerteed, he had a right under thr law to pay eald                           !’
tax without   the prqmeat of any other tu    that may hare been
aeereeed agalnet him.     Slaoe’ nelhhor hle poll tax aor that                       !
or hle wlfr war, or oould hare bow, a lien ,011 his harneetoad,
he war satltlea   to pay hle poll tax without paying the tax
oa hi8 homeetead.
           In Parker v. Buehy, 170 S,W. 104Z, the Court ot
Civil Appeal8 held that where the,moaeJ ior the poll tu
wee paid to the Tu Oolleotor   on or before January 3let,
he wae entitled to hi8 poll tax x8orlpt whloh would authorize
him to vote, although the Ihx Collrotor   did not aotuallr
leeue the reoelpt until come dare thereafter.
            ‘he Suprame Court, in Hlgglne v. Bordagee,   88 Tex.
4!58, 31 8. WI 52, and Barnett v. Eureka Paring Oo., Z54 S.W.
lOSl, epeoliioelly    held that the homertoad war not liable    ror
any tax cave aaa exoept tha taxee dua agalnet    the homerteed,
and rurther    held therein that Ii the petition or the State
ror tuee revealed that      the property eou&t to be r0r801088a
oa far tax88 wae a hclmeetead, ana that the tax on any other
pyeexJ    wae embraord In. said cult, the judgmeat wae absolutr-
        .
            It 18 our o p lnlo thata lla6e the taxpayer paid to tha
Tax Oolleotor   the amount of Ha poll tax oa January Slet,   ho
18 entltled   to a poll tax reoelpt whloh would entitle   him to
vow.
                                                       Your8 very    truly
                                                 ATIQRNEY (ZENElUL.OFTGXAB


OWBIPRP
APPROVED:
.-II--    /a/
        ----        Gerald
                    ~-       0. Mann